Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Agreement, effective this 5th day of September, 2008 (the “Effective
Date”), by and between Phase Forward Incorporated, a Delaware corporation having
offices at 880 Winter Street, Waltham, Massachusetts 02451 (“Phase Forward”),
and [Employee] residing at
                                                                        
(“Employee”).

 

WHEREAS, Phase Forward has concurrently herewith consummated the acquisition
(the “Transaction”) of Clarix LLC (the “Acquired Company”) pursuant to the terms
and conditions of the Unit Purchase Agreement dated the date hereof by and among
the Acquired Company, the Selling Interest Holders named therein and Phase
Forward (the “UPA”);

 

WHEREAS, Phase Forward and Employee desire that Employee be employed by Phase
Forward (either directly or through the Acquired Company) pursuant to the terms
and conditions of this Agreement; and

 

WHEREAS, Employee’s position requires that he be trusted with extensive
confidential information and trade secrets of Phase Forward and that he develop
a thorough and comprehensive knowledge of all details of Phase Forward’s
business, including, but not limited to, information relating to research,
development, inventions, purchasing, accounting, marketing, distribution and
licensing of Phase Forward’s products and services;

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained, the parties hereto hereby agree as follows:

 

1.     Position and Responsibilities.  Phase Forward hereby employs Employee on
a full-time basis, to serve as                                 , reporting to
                                      . Employee hereby accepts said
employment.  Employee acknowledges that his title, role and reporting
relationships may be changed by Phase Forward during the course of his
employment in Phase Forward’s discretion.  Employee agrees to devote Employee’s
full business time, best efforts and business judgment, skill and knowledge to
the advancement of Phase Forward’s interests and to the discharge of Employee’s
duties and responsibilities under this Agreement.

 

Employee acknowledges the need to follow Phase Forward policies and procedures
applicable to the Acquired Company employees.  Employee acknowledges the receipt
and review of such policies.

 

2.     Employment Period.  The employment period under this Agreement will
commence on the Effective Date and will continue for a period of three (3) years
from and after the Effective Date, unless otherwise terminated pursuant to the
termination provisions set forth herein.  At the expiration of such three-year
period, except for any provision of this Agreement which expressly survives
termination or expiration of this Agreement, Employee’s employment relationship
with Phase Forward will be on an “at will” basis, which means that Phase Forward
and Employee will be free to terminate the relationship at any time and for any
or no reason.  Under no circumstances will this Agreement be deemed to govern
Employee’s employment relationship with Phase Forward beyond such three-year
period.

 

--------------------------------------------------------------------------------


 

3.     Compensation and Benefits.

 

3.1               Salary.  Starting on the Effective Date, Phase Forward will
pay Employee at the rate of $                 per year (“Base Salary”).  The
Base Salary will be payable in accordance with the customary payroll practices
of Phase Forward as may be established or modified from time to time. Following
this period, Phase Forward will review, on an annual basis, Employee’s
performance based upon criteria determined by Phase Forward’s management and
Phase Forward may increase (but not decrease) Employee’s Base Salary in its sole
discretion based on such review.

 

3.2               Incentive Plans.  Starting in 2010, the Company may, in its
sole discretion, provide the Employee with the opportunity to participate in
bonus or incentive plans from time to time adopted by Phase Forward and in
effect for employees of Phase Forward in similar positions.  Employee’s
participation will be subject to (a) the terms of the applicable plan documents,
(b) generally applicable Phase Forward policies, and (c) the discretion of
management, the Board or any administrative or other committee provided for in,
or contemplated by, such plan.

 

3.3               Restricted Stock Units.  Upon execution of this Agreement by
Phase Forward, Phase Forward will issue to Employee restricted stock units under
the Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the “RSU
Agreement”).

 

3.4               Benefits.  During Employee’s employment, and subject to any
contribution generally required of employees of Phase Forward, Employee will be
eligible to participate in all employee health and benefits plans from time to
time adopted by Phase Forward and in effect for employees of Phase Forward in
similar positions.  Employee’s participation will be subject to (a) the terms of
the applicable plan documents, (b) generally applicable Phase Forward policies,
and (c) the discretion of the Board or any administrative or other committee
provided for in, or contemplated by, such plan.

 

Phase Forward’s current plans and policies will govern all other benefits,
unless Phase Forward notifies you that any of the Acquired Company’s policies or
benefits will govern any benefits.  Phase Forward and/or the Board of Directors
may alter, modify, add to, or delete its employee benefits plans and policies at
any time as Phase Forward and/or the Board of Directors, each in its sole
judgment, determines to be appropriate.

 

3.5               Taxes; Exclusivity.  Phase Forward will make deductions,
withholdings and tax reports with respect to payments under this Agreement to
the extent that it reasonably and in good faith believes that it is required to
make such deductions, withholdings and tax reports.  Payments under this
Agreement will be in amounts net of any such deductions or withholdings. 
Nothing in this Agreement will be construed to require Phase Forward to make any
payments to compensate Employee for any adverse tax effect associated with any
payments or benefits or for any deduction or withholding from any payment. 
Employee will not be entitled to any payments other than those provided under
this Agreement.

 

2

--------------------------------------------------------------------------------


 

3.6               Vehicle.  From and after the Effective Date, Phase Forward
agrees to make all lease payments under that certain Motor Vehicle Lease
Agreement, between Devon Hill Motors and Clarix LLC, dated               .

 

3.7               [Green Card.  Phase Forward agrees continue to sponsor
Employee’s application for United States lawful permanent residence (i.e. “green
card”).]

 

4.     Termination.  Employee or Phase Forward may terminate Employee’s
employment relationship at any time, with or without notice, for any or no
reason, subject to the provisions of Section 5.

 

5.     Effect of Termination.  The provisions of this Section 5 will apply in
the event of termination of this Agreement and/or Employee’s employment.

 

5.1               Termination by Phase Forward without Cause or Resignation for
Good Reason.

 

5.1.1        Severance Payment; Base Salary and Accrued Vacation.  If
(a) Employee terminates the employment relationship as a result of a Resignation
for Good Reason (as hereinafter defined), or (b) Phase Forward terminates the
employment relationship at any time without Cause (as hereinafter defined), then
Employee will be entitled to receive a payment equal to 50% (i.e., six
(6) months) of Employee’s Base Salary, at the highest annualized rate in effect
during the one-year period immediately prior to the Termination Date payable in
installments on a semi-monthly basis beginning within 30 days after the
Termination Date.  In addition, Phase Forward will pay Employee for any Base
Salary earned but unpaid through the date of termination and any accrued but
unused vacation time through the date of termination in a lump sum payment
within thirty (30) days following the Termination Date (subject to the
expiration of any applicable revocation period required by law).

 

5.1.2        Benefits Continuation.  If Employee’s employment is terminated
under the circumstances described in Section 5.1.1 and in the event Employee
elects after the Termination Date to continue health, vision and/or dental
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), Phase Forward will pay, on a monthly basis, Employee’s monthly COBRA
payments for each such coverage elected by Employee for Employee and his or her
eligible dependents, if applicable, until the earliest of the following dates to
occur with respect to each such elected coverage:  (a) the sixth month
anniversary of the Termination Date; (b) the date upon which Employee becomes
covered under a comparable group plan for such applicable coverage; or (c) the
date upon which Employee ceases to be eligible for COBRA continuation for such
applicable coverage.

 

5.1.3        Conditions of Severance Benefits.  Employee shall receive the
severance benefits described in Sections 5.1.1 and 5.1.2 only if Employee: 
(a) executes a separation agreement, which includes a general mutual release, in
a form and of a scope reasonably acceptable to Phase Forward within 30 days
after the Termination Date and the seven-day revocation period for such release
has expired; (b) returns all

 

3

--------------------------------------------------------------------------------


 

property, equipment, confidential information and documentation of Phase Forward
within 30 days after the Termination Date; and (c) has complied and continues to
comply in all material respects with any noncompetition, inventions and/or
nondisclosure obligations that Employee may owe to Phase Forward, whether
pursuant to an agreement or applicable law.  In the event that Employee has
breached any obligations described in the foregoing clause (c) of this
Section 5.1.3, then (x) the severance benefits described in Sections 5.1.1 and
5.1.2 shall terminate and Employee shall no longer be entitled to them;
(y) Employee shall promptly repay to Phase Forward any severance-related
payments made to or on behalf of Employee under Sections 5.1.1 and 5.1.2; and
(z) all options, awards and purchase rights held by Employee shall no longer be
exercisable as of the date of Employee’s breach.  Such termination and repayment
of severance benefits and cessation of the right to exercise shall be in
addition to, and not in lieu of, any and all available legal and equitable
remedies, including injunctive relief.

 

5.2               Termination by Phase Forward for Cause or Resignation by
Employee other than a Resignation for Good Reason.

 

5.2.1        Base Salary and Accrued Vacation.  If (a) Employee terminates the
employment relationship at any time other than a Resignation for Good Reason, or
(b) Phase Forward terminates the employment relationship at any time for Cause,
then Phase Forward will have no further obligation or liability to Employee
under this Agreement, other than to pay Employee for any Base Salary earned but
unpaid through the date of termination and any accrued but unused vacation time
through the date of termination.

 

5.2.2        Termination of Benefits.  Except for any right of continuation of
benefits coverage to the extent provided by this Agreement and/or COBRA or other
applicable law, benefits will terminate pursuant to the terms of the applicable
benefit plans as of the Termination Date of Employee’s employment under the
circumstances described in Section 5.2.1.

 

5.3               Exclusive Remedy.  Except as expressly set forth herein or
otherwise required by law, Employee shall not be entitled to any compensation,
benefits, or other payments as a result of or in connection with the termination
or resignation of Employee’s employment at any time, for any reason.  The
payments and benefits set forth in Section 5 shall constitute liquidated damages
and shall be Employee’s sole and exclusive remedy for any claims, causes of
action or demands arising under or in connection with this Agreement or its
alleged breach or the termination or resignation of Employee’s employment
relationship.

 

4

--------------------------------------------------------------------------------


 

5.4               Definitions.

 

5.4.1        For purposes of this Agreement, “Cause” means any one or more of
the following:  (a) Employee’s willful failure or refusal (except due to
Disability (as hereinafter defined) or a condition reasonably likely to be
deemed a Disability with the passage of time) to perform substantially his
duties on behalf of Phase Forward for a period of thirty (30) days after
receiving written notice identifying in reasonable detail the nature of such
failure or refusal; (b) Employee’s conviction of, entry of a plea of guilty or
nolo contendere to, or admission of guilt in connection with a felony;
(c) disloyalty, willful misconduct or breach of fiduciary duty by Employee which
causes material harm to Phase Forward; or (d) Employee’s willful violation of
any confidentiality, development or non-competition agreement which causes
material harm to Phase Forward.

 

5.4.2        For purposes of this Agreement, “Disability” means any physical or
mental disability that renders Employee unable to perform his essential job
responsibilities for a cumulative period of 180 days in any twelve-month period,
where such disability cannot be reasonably accommodated absent undue hardship.

 

5.4.3        For purposes of this Agreement, “Resignation for Good Reason” will
occur upon the receipt by Phase Forward of Employee’s notice specified below, if
any of the following “Events” occur without Employee’s prior written consent
during the three-year period beginning on the Effective Date:  (a) the
substantial reduction of Employee’s base salary, in effect immediately following
the Effective Date, (b) a material change in the geographic location at which
the Employee provides services to Phase Forward in effect immediately prior to
the Effective Date or (c) the failure of any successor to, or assignee, of Phase
Forward to assume the duties and obligations of Phase Forward under this
Agreement pursuant to Section 8.1 hereof; and within thirty (30) days after any
such Event, Employee provides written notice to Phase Forward describing with
reasonable specificity the Event and stating his intention to resign from
employment due to such Event upon which notice, Phase Forward shall have 30 days
to cure such Event and if Phase Forward fails to cure such Event, the Employee
resigns within 30 days thereafter.  Under no circumstances shall receipt and/or
acceptance of the foregoing notice be deemed Phase Forward’s acknowledgement
that any such Event has occurred.

 

5.4.4        For purposes of this Agreement, “Termination Date” means Employee’s
last date of employment with Phase Forward.

 

5.4.5        Section 409A.

 

(a)           Anything in this Agreement to the contrary notwithstanding, if at
the time of the Employee’s separation from service within the meaning of
Section 409A of the Code, Phase Forward determines that the Employee is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Employee

 

5

--------------------------------------------------------------------------------


 

becomes entitled to under this Agreement would be considered deferred
compensation subject to the 20 percent additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Employee’s separation from service, or (B) the
Employee’s death.  If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

 

(b)           The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(c)           The determination of whether and when a separation from service
has occurred shall be made in accordance with the presumptions set forth in
Treasury Regulation Section 1.409A-1(h).

 

(d)           Phase Forward makes no representation or warranty and shall have
no liability to the Employee or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

 

6.     Noncompetition and Related Matters.

 

6.1               Employee Agreement.  As a condition of employment with Phase
Forward and under this Agreement, whether in the position contemplated by this
Agreement or any other position held by Employee during the term of employment,
Employee will execute, prior to the execution of this Agreement by Phase
Forward, the agreement attached hereto as Exhibit B related to confidentiality,
intellectual property ownership and non-competition (the “Employee Agreement”).
The obligations of Employee under the Employee Agreement expressly survive
(a) any termination of Employee’s employment to the extent provided in the
Employee Agreement, regardless of the manner of such termination, or termination
of this Agreement and (b) any change in Employee’s position, role, compensation
or responsibilities.

 

Employee hereby acknowledges that (a) as a holder of membership interests of the
Acquired Company he will derive financial benefit from the Transaction,
(b) Employee’s willingness to sign the agreement attached hereto as Exhibit B is

 

6

--------------------------------------------------------------------------------


 

intended to induce Phase Forward to enter into the UPA and consummate the
transactions contemplated thereby, and (c) the agreements, covenants and
restrictions contained in Exhibit B are reasonable in light of Phase Forward’s
need to protect its business, including the business of the Acquired Company.

 

6.2               Equitable Relief.  Employee agrees that any breach of the
noncompetition provisions set forth in the Employee Agreement by Employee will
cause irreparable damage to Phase Forward and that in the event of such breach
Phase Forward will have, in addition to any and all remedies of law, the right
to an injunction, specific performance or other equitable relief to prevent
Employee’s violation of Employee’s obligations thereunder.

 

7.     Conflicting Agreements.  Employee hereby warrants that the execution of
this Agreement and the performance of his obligations hereunder will not breach
or be in conflict with any other agreement to which or by which Employee is a
party or is bound and that Employee is not now subject to and will not enter
into any agreement, including, without limitation, any covenants against
competition or similar covenants that would affect the performance of his
obligations hereunder.

 

8.     Miscellaneous.

 

8.1               Assignment.  Employee will not assign this Agreement or any
interest herein.  Phase Forward may assign this Agreement, and it is
specifically understood and agreed that no such assignment by Phase Forward will
be deemed to be a “termination” of Employee’s employment with Phase Forward
within the meaning of Section 4 hereof.  This Agreement will inure to the
benefit of Phase Forward’s successors and assigns and will be binding upon Phase
Forward’s successors and assigns and upon Employee and his executors,
administrators and heirs.

 

8.2               Severability.  If any portion or provision of this Agreement
will to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the application of such provision in such circumstances will
be modified to permit its enforcement to the maximum extent permitted by law,
and both the application of such portion or provision in circumstances other
than those as to which it is so declared illegal or unenforceable and the
remainder of this Agreement will not be affected thereby, and each portion and
provision of this Agreement will be valid and enforceable to the fullest extent
permitted by law.

 

8.3               Waiver; Amendment.  No waiver of any provision hereof will be
effective unless made in writing and signed by the waiving party.  The failure
of Phase Forward to require the performance of any term or obligation of this
Agreement, or the waiver by Phase Forward of any breach of this Agreement, will
not prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.  This Agreement may be amended or modified only
by a written instrument signed by Employee and a person authorized by the Board
of Directors of Phase Forward.

 

8.4               Notices.  All notices, requests and other communications
provided for by this Agreement will be in writing and will be effective when
delivered in person or three (3) business days after being deposited in the mail
of the United States, postage prepaid, registered or certified, and addressed
(a) in the case of Employee, to the

 

7

--------------------------------------------------------------------------------


 

address set forth underneath his signature to this Agreement or (b) in the case
of Phase Forward, to the attention of its General Counsel and/or to such other
address as either party may specify by notice to the other.

 

8.5               Entire Agreement.  This Agreement and the agreements
identified as exhibits hereto constitute the entire agreement between Phase
Forward and Employee with respect to the terms and conditions of Employee’s
employment with Phase Forward or the Acquired Company and supersede all prior
communications, agreements and understandings, written or oral, between Employee
and Phase Forward or the Acquired Company with respect to the terms and
conditions of Employee’s employment with Phase Forward.

 

8.6               Counterparts.  This Agreement may be executed in counterparts,
each of which will be original and all of which together will constitute one and
the same instrument.

 

8.7               Governing Law.  This Agreement, the employment relationship
contemplated herein and any claim arising from such relationship, whether or not
arising under this Agreement, will be governed by and construed in accordance
with the internal laws of the Commonwealth of Massachusetts without giving
effect to any choice or conflict of laws provision or rule thereof.

 

8.8               Consent to Jurisdiction.  Each of Phase Forward and Employee,
by its or his execution hereof, hereby irrevocably submits to the exclusive
jurisdiction of the state or federal courts of the Commonwealth of Massachusetts
for the purpose of any claim or action arising out of or based upon this
Agreement, Employee’s employment with Phase Forward and/or termination thereof,
or relating to the subject matter hereof, and agrees not to commence any such
claim or action other than in the above-named courts.

 

8.9               Survival.  The provisions of Section 6, Section 8 (to the
extent applicable), the RSU Agreement and the Employee Agreement will survive
the termination of this Agreement, in each case to the extent not satisfied as
of the Termination Date.

 

IN WITNESS WHEREOF, this Employment Agreement has been executed by Phase
Forward, by its duly authorized representative, and by Employee, as of the date
first above written.

 

 

 

PHASE FORWARD INCORPORATED

 

 

 

BY:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EMPLOYEE

 

--------------------------------------------------------------------------------